DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on June 16, 2021.  Claims 1-20 are pending and examined below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1, 2, 3, 4 and 5" in Figure 1 have been used to designate the same part “the outer layer”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification is objected to for the use of the “U.S. Pat. Nos. 10,645,983,983 B2”.   This United States Patent Number is not a valid number as written as that number does not exist (See Page 1, Paragraph 2 of the disclosure).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to for having multiple periods. Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. Thus the “a.”, “b.”, “c.” “d.”, “e.”, and “f.” should have the periods removed.  The examiner respectfully suggests applicant consider using “)” instead of a ”.”.  See: Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See: MPEP 608.01(m).
  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Debit card machines would typically be (DCM) and Point of Sale would typically be (POS). However, applicant has inadvertently cited “debit card machines (POS)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: External layer and how this element relates to the claimed invention.  The disclosure does not list the term “external layer” but does refer to the term “outer layer” and the examiner will interpret the “external layer” to represent the “outer layer” for examining purposes.
The term “non-permeable” in claim 1 is a relative term which renders the claim indefinite. The term “non-permeable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the term “non-permeable” and what the term is compared to as being non-permeable to (e.g. vapor, water, air or dust etc.).  What is considered non-permeable changes based on the function, the metes and bounds of what is considered “non-permeable” in claim 1 are unclear.
The term “durable” in claim 1 is a relative term which renders the claim indefinite. The term “durable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “durable” versus weak or fragile and how “durable” is enough.  What is considered durable also changes throughout time and therefore, the metes and bounds of what is considered “durable” in claim 1 are unclear.
The term “tear resistant” in claim 1 is a relative term which renders the claim indefinite. The term “tear resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how  “tear resistant” the layer has to be to be considered “tear resistant” enough.  What is considered “tear resistant”  also changes throughout time and therefore, the metes and bounds of what is considered “tear resistant” in claim 1 are unclear.
The term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “thin” versus thick, and how thin is enough.  What is considered thin also changes throughout time and therefore, the metes and bounds of what is considered “thin” in claim 1 are unclear.
The term “touchscreen compatible fabric” in claim 1 is a relative term which renders the claim indefinite. The term “touchscreen compatible fabric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “touchscreen compatible fabric” what material is touch screen compatible enough.  What is considered touchscreen compatible fabric also changes throughout time and therefore, the metes and bounds of what is considered “touchscreen compatible fabric” in claim 1 are unclear.
The term “material offering smooth finish” in claim 1 is a relative term which renders the claim indefinite. The term “material offering smooth finish” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “material offering smooth finish” and how smooth a material finish has to be to be considered smooth enough.  What is considered smooth also changes throughout time and therefore, the metes and bounds of what is considered “material offering smooth finish” in claim 1 is unclear.
Regarding claim 2 that claims “potentially contaminated surfaces or objects such as but not limited to touchscreen, keypad or key board devices found on automated teller machines (ATM), debit card machines (POS), airport check-in terminals, high rise telecom, keyless doors, elevators and the like”), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For examining purposes, the claim will be interpreted as potentially contaminated surfaces .See MPEP § 2173.05(d).
Claim 3 is rejected because it is unclear if “the encased barrier” is the same as “the barrier” previously presented in claim 1.  Applicant is respectfully requested to refer back to prior introduced limitations using the term “the” or “said”; or, to introduce new limitations using distinguishing terminology (e.g. “an encased barrier”).  For examination purposes, “the encased barrier” in claim 3 was interpreted as “the barrier” of claim 1 from which it indirectly depends.
Claim 7 is rejected because it is unclear if “wherein said band’s retractable function consists of pulling “cord” is the same as “cord” previously presented in claim 1.  Applicant is respectfully requested to refer back to prior introduced limitations using the term “the” or “said”; or, to introduce new limitations using distinguishing terminology (e.g. “the cord”).  For examination purposes “pulling cord” in claim 7 was interpreted as “pulling the cord” of claim 1 from which it indirectly depends.
Claim 7 is rejected because it is unclear if “wherein said band’s retractable function consists of “contaminated barrier” is the same as “the barrier” previously presented in claim 1.  Applicant is respectfully requested to refer back to prior introduced limitations using the term “the” or “said”; or, to introduce new limitations using distinguishing terminology (e.g. “a contaminated barrier”).  For examination purposes “contaminated barrier” in claim 7 was interpreted as “potentially the barrier” of claim 1 from which it indirectly depends.
Regarding claims 2, 8, 10-11, 17 and 19-20 the phrase "and the like" renders the claim indefinite because the claimed apparatus includes elements not actually disclosed (those encompassed by “or the like”) and the scope of the claim is unascertainable.  See MPEP § 2173.05(d).
Regarding claims  2, 8, 11 and 19 the phrase "such as" renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(d).
Claim 4 is rejected because it is unclear because “said barrier expansion” lacks antecedent basis in the claims.  Applicant is respectfully requested to refer back to prior introduced limitations using the term “the” or “said”; or, to introduce new limitations using distinguishing terminology (e.g. “an expansion barrier”).  For examination purposes “said barrier expansion” in claim 4 was interpreted as “an expansion barrier”.
Claim 11 is rejected because it is unclear if “outer layer” is the same as “external layer” previously presented in claim 1.  Applicant is respectfully requested to refer back to prior introduced limitations using the term “the” or “said”; or, to introduce new limitations using distinguishing terminology (e.g. “an outer layer”).  For examination purposes “outer layer” in claim 11 was interpreted as “external layer” of claim 1 from which it indirectly depends.
Claim 13 is rejected because it is unclear if “internal arrangement” is the same as “internal layer” previously presented in claim 1 or “internal component” previously presented in claim 1.  Applicant is respectfully requested to refer back to prior introduced limitations using the term “the” or “said”; or, to introduce new limitations using distinguishing terminology (e.g. “an internal arrangement”).  For examination purposes “internal arrangement” in claim 13 was interpreted as “internal component” of claim 1 from which it indirectly depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In Claim 5, “said band sits”, after pressure from pinching action is removed, securely and without slippage between “the distal interphalangeal joint and proximal interphalangeal joint” or between “the proximal interphalangeal joint and metacarpophalangeal joint” depending on user's preference.  The claim can be amended to  include the language “is adapted to when wearing” to obviate the 35 U.S.C. 101.   For example: “said band is adapted to when wearing sits, after pressure from pinching action is removed, securely and without slippage, between “the distal interphalangeal joint and proximal interphalangeal joint” or between “the proximal interphalangeal joint and metacarpophalangeal joint” depending on user's preference 112b.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0229349 A1 to FOSER (herein after “Foser”) in view of United States Patent Application Publication No. 2013/0025016 A1 to KOFFI et al. (herein after “Koffi”).
As to Claim 1, Foser discloses retractable finger barrier constructed to cover all or a portion of a finger comprising (See Paragraph 0015, Foser teaching a retractable hand and/or finger barrier):a. slim flexible flattened padded band (See Annotated Figures 1- 2 of Foser), b. external layer constructed of non-permeable durable, tear resistant, thin, flexible, resilient (See Paragraphs 0012,0013,0020, and 0022 of Foser, teaching external layer (microfibres 15), teaching a non absorptive or non-permeable, thin durable and tear resistant fabric), c. internal component consisting of two strips with flexible curved convex cross- sectional shape and made of any material that can withstand a temporary shape change that is self-reversing after pressure is removed so that the material returns to its original shape (See Annotated Figure 2, and Paragraphs 0018, and 0032-0033 of Foser, teaching internal component (29).  Foser teaches that there can be at least two sets of internal components that would consist of at least two strips, as well as disclosing that the loops are yielding), d. internal layer constructed of durable thick or padded fabric that provides cushion, protection and allows for flexibility (See Annotated Figure 3 and  Paragraph 0029 of Foser, teaching an internal layer (21), teaching a base fabric that can consist of knit or woven fabrics. Woven fabrics can be constructed of durable thick fabric and would be capable of providing cushion, protection  for flexibility), e. barrier constructed of non-permeable durable, tear resistant, thin, flexible, resilient and touchscreen compatible fabric (See Paragraph 0029,0038 of Foser, teaching a barrier (See Annotated Figure 1 of Foser) constructed from materials including thread, the external layer (microfibres), and the internal layer (knit or woven material).  f. cord constructed of material offering smooth finish with non-elastic stretch property and durability (See Figure 3, See Paragraph 0018,0032-0033 of Foser, teaching a cord (a second loop 30), which can be made from a textile or a plastic strap and can be non-yielding or/and inelastic and is well known in the art to be durable).  
However, Foser is silent to the external layer and barrier having touchscreen compatible fabric.
Koffi teaches cleaning covers and discloses the external layer and barrier having  touchscreen compatible fabric (See Paragraph 0004,0018,0031,0044 of Koffi, teaching (substrate 12), that are durable, flexible, resilient, and touchscreen compatible fabric.  Koffi discloses that the substrate can be made out of film or non-woven materials which can have non permeable tear resistant material properties).
Foser is analogous art to the claimed invention as it relates to a cleaning glove that can be worn on the hand or finger(s) of a user; and Koffi is analogous art to the claimed invention as it relates to a fingertip cover designed to clean surfaces for the user in that it provides a surface cleaning agent and capacitive transmission thread for the cover wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Foser, with the external layer and barrier having  touchscreen compatible fabric by including the electrically conductive material which can include metallic mesh, thread or foil embedded, as taught by Koffi, in order to provide an inexpensive fingertip protection and covering device with capacitive features for the wearer.
This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image1.png
    889
    633
    media_image1.png
    Greyscale

As to Claim 2, Foser/Koffi disclose the retractable finger barrier according to claim 1, wherein said apparatus provides continuous surface-to-surface finger protection against potentially contaminated surfaces or objects such as but not limited to touchscreen, keypad or key board devices found on automated teller machines (ATM), debit card machines (POS), airport check-in terminals, high rise telecom, keyless doors, elevators and the like (See Paragraph 0050-0051 of Kofi, teaching the apparatus of Foser with the modified surface of Kofi provides continuous surface-to-surface finger protection against potentially contaminated surfaces).  
As to Claim 4, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said barrier expansion is achieved, during the pinching action, by inserting finger through the band's opening  (See Figure 1 , Col. 1, Lines 49 - 51 of O'Farrell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said barrier expansion is achieved, during the pinching action, by inserting finger through the band's opening, as taught by O’Farrell, in order to provide a closure that will have a longer memory and that will therefore return to its closed position even after long use for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 6, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said band adapts to accommodate a range of finger diameters and can be worn over gloves or other hand and finger coverage (See Paragraph 0008-0015 of Foser, disclosing an apparatus which accommodates a plurality of fingers inserted into the apparatus at the same time, and thus teaches that the band may be adapted to accommodate a range of finger diameters.  Additionally, Foser teaches wherein the apparatus may be worn over other hand and finger coverage and worn by persons of every age or height).
As to Claim 7, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said band's retractable function consists of pulling cord (loop 29 / 30 of Foser)  located at one end of band outwardly, following removal of inserted finger through pinching action, thereby encasing the barrier within the band and ensuring potentially contaminated barrier is not exposed when band not in use (See Annotated Figure 1 and 2, and Paragraphs 0026 of Foser, teaching a band and a cord and further suggests that the band's retractable function consists of pulling a cord located at one end of band outwardly, following removal of inserted finger through pinching action, thereby encasing the barrier within the band, thereby ensuring potentially contaminated barrier is not exposed when the band not in use.  In regard to the claimed process steps reciting how the product is formed, no additional patentable weight is granted to these steps in that the interpretation of product by process claims is not limited to the manipulations of the recited steps, only to the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). See MPEP § 2113.  

As to Claim 13,  Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said band outer layer can be constructed in a manner  (See Annotated Figure 1-2 of Foser) wherein barrier is used as one piece of fabric bound around the combined internal layer and internal arrangement to form the band's outer (See Annotated Figures 1- 2 of Foser and Paragraph 16, teaching the band's outer layer on Figure 1 can be constructed in a manner wherein the barrier shown on Figure 2 can be used as one piece of fabric bound around the combined internal layer and external layer to form the band's outer.  Examiner has interpreted the internal arrangement to mean the internal component).
As to Claim 15, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said band is constructed in a manner that the internal component (29) and internal layer (21) overlay each other (See Annotated Figure 2) and placed end-to-end with said band's barrier (24) wrapped and assembled in a manner that forms a tight seam (See Annotated Figure 2 of Foser) or seal at the base of the combined internal component and internal layer arrangement and the combined internal component and internal layer arrangement then fold over top each other allowing only one unsealed edge to be fastened by way of seam or seal (See Annotated Figure 2 of Foser).  
As to Claim 18, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said apparatus, after complete assembly, is inverted onto itself such that all seams are located on the inside of the apparatus with barrier being encased within the band, band's internal component being convex and cord protrudes at band end (See Annotated Figure 2 of Foser, showing the apparatus inverted onto itself such that all seams are located on the inside of the apparatus with barrier being encased within the band, band's internal component being convex and cord protrudes at band end).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0229349 A1 to FOSER (herein after “Foser”) in view of United States Patent Application Publication No. 2013/0025016 A1 to KOFFI et al. (herein after “Koffi”) as to claim 1 above, and further in view of  United States Patent No. 3,272,248 to F.J. O’FARRELL (herein after “O’Farrell”).
As to Claim 3, Foser/Koffi disclose the retractable finger barrier according to claim 1. 
Foser/Koffi are silent wherein said band is opened at one end through applied pressure created by a pinching action at band's ends by thumb and finger thereby exposing the encased barrier.
O’Farrell teaches closures for flexible receptacles and discloses wherein said band is opened at one end through applied pressure created by a pinching action at band's ends by thumb and finger thereby exposing the encased barrier (See Annotated Figure 1 , Col. 1, Lines 49 - 51 of O'Farrell)
O’Farrell is analogous art to the claimed invention in that it provides a closure mechanisms or stays that lie flat and flex in flexible receptacles for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said band is opened at one end through applied pressure created by a pinching action at band's ends by thumb and finger thereby exposing the encased barrier, as taught by O’Farrell, in order to provide a closure that will have a longer memory and that will therefore return to its closed position even after long use for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image2.png
    458
    636
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0229349 A1 to FOSER (herein after “Foser”) in view of United States Patent Application Publication No. 2013/0025016 A1 to KOFFI et al. (herein after “Koffi”) as to claim 1 above, and further in view of United States Patent No. 3,272,248 to F.J. O’FARRELL (herein after “O’Farrell”) and in view of United States Patent Application Publication No. 2014/0130280 A1 to BOUBOUSHIAN (herein after “Bouboushian”).
As to Claim 5, Foser/Koffi disclose the retractable finger barrier according to claim 1.  
Foser/Koffi disclose that the loop can embrace the fingers in the region between the distal interphalangeal joint and proximal interphalangeal joint or between the proximal interphalangeal joint and metacarpophalangeal joint depending on user's preference (See Paragraph 0017 of Foser).
However, Foser/Koffi are silent wherein said band sits, after pressure from pinching action is removed, securely and without slippage.  
O’Farrell teaches closures for flexible receptacles and discloses wherein said band sits, after pressure from pinching action is removed (See Figure 1 , Col. 1, Lines 49 - 51 of O'Farrell),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said band sits, after pressure from pinching action is removed, as taught by O’Farrell, in order to provide a closure that will have a longer memory and that will therefore return to its closed position even after long use for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Further still, Foser/Koffi/O’Farrell are silent to wherein the band sits securely and without slippage between the distal interphalangeal joint and proximal interphalangeal joint or between the proximal interphalangeal joint and metacarpophalangeal joint depending on user's preference. 
However Bouboushian discloses wherein the band sits securely and without slippage between the distal interphalangeal joint and proximal interphalangeal joint or between the proximal interphalangeal joint and metacarpophalangeal joint depending on user's preference (See Figure 1 and 6 of Bouboushian, teaching a cleaning tool that could sit in the specific area securely and without slippage between the proximal interphalangeal joint and metacarpophalangeal joint depending on user's preference).  
Bouboushian is analogous art to the claimed invention as it relates to a handy wiping tool that provides a personal and portable cleaning tool for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Foser/Kofi/O’Farrell, wherein said band sits, after pressure from pinching action is removed, securely and without slippage between the proximal interphalangeal joint and metacarpophalangeal joint depending on user's preference, as taught by Bouboushian, in order to provide a handy and washable wiping tool which is attractive for carriage as a personal item while providing a positioning arrangement to facilitate hassle-free wiping movement (Paragraph 0008 of Bouboushian).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image3.png
    941
    690
    media_image3.png
    Greyscale


Claim 8–10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0229349 A1 to FOSER (herein after “Foser”) in view of United States Patent Application Publication No. 2013/0025016 A1 to KOFFI et al. (herein after “Koffi”) as to claim 1 above, and further in view of United States Patent Application Publication No. 2014/0130280 A1 to BOUBOUSHIAN (herein after “Bouboushian”).
As to Claim 8, Foser/Koffi disclose the retractable finger barrier according to claim 1.  However, Foser/Koffi do not disclose wherein said key ring and the like is found on one end of the cord for securement of apparatus on objects such as key chain and the like.  

Bouboushian teaches a handy wiping tool and discloses wherein said key ring and the like is found on one end of the cord for securement of apparatus on objects such as key chain and the like (See Figure 4 of Bouboushian).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Foser/Koffi, wherein said key ring and the like is found on one end of the cord for securement of apparatus on objects such as key chain and the like, as taught by Bouboushian, in order to provide a handy and washable wiping tool which is attractive for carriage with a keyring as a personal item while providing a positioning arrangement to facilitate hassle-free wiping movement (Paragraph 0008 of Bouboushian).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image4.png
    893
    1770
    media_image4.png
    Greyscale


As to Claim 9, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said barrier whose width corresponds to the band width (See Annotated Figure 2 of Foser, wherein the barrier width corresponds to the band width) Foser/Koffi do not disclose that the barrier length extends from the distal interphalangeal joint to proximal interphalangeal joint or from the proximal interphalangeal joint to metacarpophalangeal joint constructed to provide continuous coverage of finger from distal interphalangeal joint and proximal interphalangeal joint or from proximal interphalangeal joint and metacarpophalangeal joint while allowing bending of the finger at distal interphalangeal joint and bending of the finger at proximal interphalangeal joint.  .
However, Bouboushian teaches a handy wiping tool and discloses that the barrier length extends from the distal interphalangeal joint to proximal interphalangeal joint or from the proximal interphalangeal joint to metacarpophalangeal joint (See Figure 1 of Bouboushian, teaching barrier length from the proximal interphalangeal joint to metacarpophalangeal joint) constructed to provide continuous coverage of finger from distal interphalangeal joint and proximal interphalangeal joint or from proximal interphalangeal joint and metacarpophalangeal joint while allowing bending of the finger at distal interphalangeal joint and bending of the finger at proximal interphalangeal joint.  (See Figure 1 of Bouboushian, teaching continuous coverage of finger from proximal interphalangeal joint and metacarpophalangeal joint while allowing bending of the finger at distal interphalangeal joint and bending of the finger at proximal interphalangeal joint). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Foser/Koffi, wherein the barrier length extends from the proximal interphalangeal joint to metacarpophalangeal joint constructed to provide continuous coverage of finger from distal interphalangeal joint and proximal interphalangeal joint or from proximal interphalangeal joint and metacarpophalangeal joint while allowing bending of the finger at distal interphalangeal joint and bending of the finger at proximal interphalangeal joint, as taught by Bouboushian, in order to provide a handy and washable wiping tool with a keyring for the user (Paragraph 0008 of Bouboushian).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 10, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said band's internal area can allow for sanitized gel (See Paragraph 0045 of Koffi, teaching the use of antiseptic gel for cleaning) and the like for additional protective measures by user (See Annotated Figure  2 of Foser, the inverted mitt  would be capable of receiving the cleaning agent or sanitized gel in the band area).  
However, Foser/Koffi are silent wherein the barrier's external surface area can be cleaned and disinfected. 
Bouboushian teaches a handy wiping tool and discloses wherein the barrier's external surface area can be cleaned and disinfected. (See Paragraph 0008 of Bouboushian, teaching cleaning and a washable tool which would entails the use of soap and water as a disinfectant).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Foser/Koffi, wherein the barrier's external surface area can be cleaned and disinfected, as taught by Bouboushian, in order to provide a handy and washable wiping tool which is attractive for carriage with a keyring as a personal item while providing a positioning arrangement to facilitate hassle-free wiping movement (Paragraph 0008 of Bouboushian).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143
As to Claim 17, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said cord length protruding from the band's edge is as long as the length of the band (See Annotated Figure 2 of Foser, teaching cord (30) protruding from the band’s edge). 
However, Foser/Koffi do not disclose the band with a said cord having a standard key ring and the like at cord's end for adaptable securement onto a key chain and the like.  
Bouboushian teaches a handy wiping tool and discloses a said cord having a standard key ring and the like at cord's end for adaptable securement onto a key chain and the like (See Annotated Figure 4 of Bouboushian, teaching cord 163 with a key ring).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Foser/Koffi, with a said cord having a standard key ring and the like at cord's end for adaptable securement onto a key chain and the like, as taught by Bouboushian, in order to provide a handy and washable wiping tool which is attractive for carriage with a keyring as a personal item while providing a positioning arrangement to facilitate hassle-free wiping movement (Paragraph 0008 of Bouboushian).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image5.png
    893
    1770
    media_image5.png
    Greyscale


Claims 11–12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0229349 A1 to FOSER (herein after “Foser”) in view of United States Patent Application Publication No. 2013/0025016 A1 to KOFFI et al. (herein after “Koffi”) as to claim 1 above, and further in view of United States Patent No. 2,637,037 to N.H. FRIEDMAN (herein after “Friedman”).
As to Claim 11, Foser/Koffi disclose the retractable finger barrier according to claim 1.  Foser/Koffi  teach said band outer layer but do not disclose said band outer layer accommodating printed advertisement, logo, statements, custom dyes or supplementary facades such as metal plate and the like for altered appearance.  
Friedman teaches finger cots or shields and discloses wherein said band outer layer can accommodate printed advertisement, logo, statements, custom dyes or supplementary facades such as metal plate and the like for altered appearance (See Annotated Figure 2, Col. 3, Lines 13 – 35 and Col. 4, Lines 40 – 59 of Friedman, ”Such indicia may of course be placed at any Suit able point on the cot which will be exposed When the cot is in rolled condition. For example, points on the interior surface at locations which become exposed on the outer surface of roll 19 at the termination of rolling would be suitable).
Friedman is analogous art to the claimed invention as it relates to finger cot or shield provides and indicia and protection for the wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said band outer layer can accommodate printed advertisement, logo, statements, custom dyes or supplementary facades such as metal plate and the like for altered appearance, as taught by Friedman, in order to provide protection and orientation of the user’s hand from contamination for the cot wearer (See Col. 1 of 15-29 of Friedman).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image6.png
    571
    558
    media_image6.png
    Greyscale

As to Claim 12, Foser/Koffi disclose the retractable finger barrier according to claim 1.  However, Foser/Koffi do not explicitly disclose wherein said band width is no more than the space between distal interphalangeal joint and proximal interphalangeal joint and band length being no more than twice the width of index finger where index finger attaches to palm and where internal layer and internal component dimensions are compatible to band's (loop 29 / 30 of Foser) dimensions.
Friedman teaches finger cots and discloses wherein said band width is no more than the space between distal interphalangeal joint and proximal interphalangeal joint (See Annotated Figure 3 of Friedman) and band length being no more than twice the width of index finger where index finger attaches to palm and where internal layer and internal component dimensions are compatible to band's dimensions (See Annotated Figure 3 of Friedman).
Friedman is analogous art to the claimed invention in that it provides a band and logo / indicia on the band for the finger cot wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said band width is no more than the space between distal interphalangeal joint and proximal interphalangeal joint and band length being no more than twice the width of index finger where index finger attaches to palm and where internal layer and internal component dimensions are compatible to band's dimensions, as taught by Friedman, in order to provide an inexpensive and disposable protection from contamination for a retractable finger cot wearer.
This would simply be the simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.

    PNG
    media_image7.png
    808
    678
    media_image7.png
    Greyscale


As to Claim 19, Foser/Koffi disclose the retractable finger barrier according to claim 1.
However, Foser/Koffi do not disclose wherein said band has marking, such as a colour line and the like, positioned along one edge of the band indicating to user which side to insert a finger.  
Friedman teaches finger cots or shields and discloses wherein said band has marking, such as a colour line and the like, positioned along one edge of the band indicating to user which side to insert a finger (See Annotated Figure 2, Col. 3, Lines 13 – 35 and Col. 3  Lines 13- 31 of Friedman, teaching markings and placement of cot ”Such indicia may of course be placed at any Suit able point on the cot which will be exposed When the cot is in rolled condition. For example, points on the interior surface at locations which become exposed on the outer surface of roll 19 at the termination of rolling would be suitable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said band has marking, as taught by Friedman, in order to provide protection and orientation of the user’s hand from contamination for the cot wearer (See Col. 1 of 15-29 of Friedman).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 20, Foser/Koffi disclose the retractable finger barrier according to claim 1.
However, Foser/Koffi are silent wherein said apparatus refers in general term to any barrier or film or sheath and the like that offers a separation between finger and any surface areas and objects and the like.  
Friedman is analogous art to the claimed invention as it relates to the finger cot or shield and provides a finger shield/cot that is made from a film material for the wearer 
Friedman teaches finger cots and discloses wherein said apparatus refers in general term to any barrier or film or sheath and the like that offers a separation between finger and any surface areas and objects and the like (See Figure 1 and Col. 1, Lines 49-60 of Friedman, “The cot 10 may be made from any suitable flexible film material”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Foser/Koffi, wherein said apparatus refers in general term to any barrier or film or sheath and the like that offers a separation between finger and any surface areas and objects and the like, as taught by Friedman, in order to provide protection and orientation of the user’s hand from contamination for the cot wearer (See Col. 1 of 15-29 of Friedman).
This would simply be the simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0229349 A1 to FOSER (herein after “Foser”) in view of United States Patent Application Publication No. 2013/0025016 A1 to KOFFI et al. (herein after “Koffi”) as to claim 1 above, and further in view of United States Patent Application Publication No.  2012/0111349A1 to BOWSHER (herein after “Bowsher”).
As to Claim 14, Foser/Koffi disclose the retractable finger barrier according to claim 1 wherein said barrier (See Annotated Figure 1 of Foser) comprised of two panels (microfibres layer 15 and base fabric layer 21 of Foser) wherein said first panel outer edge (mircofibres layer 15) is connected by way of double stitch (See Annotated Figure 2 of Foser, teaching band with double stitch)  to said second panel outer edge (Examiner is interpreting second panel as Internal Layer (base fabric layer 21 of Foser)).  However, Foser/Koffi do not explicitly disclose wherein the cord is retractable in a manner that forms a tunnel to allow for cord to be inserted within the tunnel permitting the ingress and egress of the cord during retractable action.
 Bowsher’s  teaches a finger shield had a tubular sheath and discloses wherein  the cord is retractable in a manner that forms a tunnel to allow for cord to be inserted within the tunnel permitting the ingress and egress of the cord during retractable action. (See Figs. 6A – 6C and paragraphs 0061 – 0063 and 0078 of Bowsher, teaching a tubular sheath for fingers and discloses a dispensing ring 12 and cord 16 that is retractable).  Modifying the band and cord of Foser (see Annotated Figure 2, and Paragraph 0016 of Foser) with the dispensing ring (band) and (cord) of Bowsher (see Figs. 6A – 6C, band (dispensing ring 12) and (cord 16) of Bowsher) teaches a tunnel to allow for cord (see Figs. 6A – 6C, (cord 16) of Bowsher) to be inserted within the tunnel permitting the ingress and egress of the cord (see Figs. 6A – 6C,  and Paragraph 0078 of Bowsher) during retractable action).
Bowsher is analogous art to the claimed invention in that it provides a dispensing ring and a retractable cord around its circumference.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein the cord is retractable in a manner that forms a tunnel to allow for cord to be inserted within the tunnel permitting the ingress and egress of the cord during retractable action as taught by Bowsher, in order to provide an apparatus that would have been convenient and provided ease of use for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.


    PNG
    media_image8.png
    896
    670
    media_image8.png
    Greyscale

As to Claim 16, Foser/Koffi disclose the retractable finger barrier according to claim 1. 
Although Foser/Koffi disclose a band, Foser/Koffi do not explicitly disclose wherein said band contains slot located at band end for the ingress and egress of cord during retractable action. 
However, Bowser teaches tubular sheaths and discloses wherein said band contains slot located at band end for the ingress and egress of cord during retractable action (See Annotated Figure 3C and Paragraph 0073 of Bowsher).
Bowsher is analogous art to the claimed invention in that it provides a dispensing ring and a retractable cord around its circumference.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said band contains slot located at band end for the ingress and egress of cord during retractable action as taught by Bowsher, in order to provide an apparatus that would have been convenient and provided ease of use for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band of Foser/Koffi, wherein said band contains slot located at band end for the ingress and egress of cord during retractable action as taught by Bowsher, in order to provide an apparatus that would have been convenient and provided ease of use for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art cited relates to the apparatus with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             
/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732